Johnston, Ch.
I concur in so much of the opinion expressed by my brother Johnson, as abrogates what has been called the £10 rule, (a rule which never had an existence,) and leaves the hire of the slaves to be ascertained by all competent testimony.
I still retain the opinion expressed on a former occasion, that Thomas Rainsford takes no beneficial interest under the 8th clause of his father’s will. The slaves were expressly bequeathed to Esther, and the subsequent clause should not be construed in derogation of her legacy, unless there be clear expressions to diminish her interest. The subsequent clause, in my opinion, merely operates to authorise Thomas to use the slaves for the education and maintenance of his daughter.